 


114 HR 5218 IH: Targeting Child Predators Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5218 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2016 
Mr. DeSantis (for himself, Mr. Ratcliffe, Mr. Gowdy, Mr. Bishop of Michigan, Mrs. Mimi Walters of California, Mr. Franks of Arizona, Mr. Chaffetz, Mr. Smith of Texas, Mr. Chabot, Mr. King of Iowa, Mr. Peters, Mr. Forbes, and Mr. Marino) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide a certification process for the issuance of nondisclosure requirements accompanying certain administrative subpoenas, to provide for judicial review of such nondisclosure requirements, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Targeting Child Predators Act of 2016. 2.Nondisclosure of administrative subpoenasSection 3486(a) of title 18, United States Code, is amended— 
(1)by striking the Secretary of the Treasury each place it appears and inserting the Secretary of Homeland Security;  (2)in paragraph (5), by striking ordered by a court; and  
(3)by striking paragraph (6) and inserting the following:  (6) (A) (i)If a subpoena issued under this section is accompanied by a certification under clause (ii) and notice of the right to judicial review under subparagraph (C), no recipient of a subpoena under this section shall disclose to any person that the Federal official who issued the subpoena has sought or obtained access to information or records under this section, for a period of 180 days. 
(ii)The requirements of clause (i) shall apply if the Federal official who issued the subpoena certifies that the absence of a prohibition of disclosure under this subsection may result in— (I)endangering the life or physical safety of an individual; 
(II)flight from prosecution; (III)destruction of or tampering with evidence; 
(IV)intimidation of potential witnesses; or (V)otherwise seriously jeopardizing an investigation or unduly delaying a trial. 
(B) 
(i)A recipient of a subpoena under this section may disclose information otherwise subject to any applicable nondisclosure requirement to— (I)those persons to whom disclosure is necessary in order to comply with the request; 
(II)an attorney in order to obtain legal advice or assistance regarding the request; or (III)other persons as permitted by the Federal official who issued the subpoena. 
(ii)A person to whom disclosure is made under clause (i) shall be subject to the nondisclosure requirements applicable to a person to whom a subpoena is issued under this section in the same manner as the person to whom the subpoena was issued. (iii)Any recipient that discloses to a person described in clause (i) information otherwise subject to a nondisclosure requirement shall notify the person of the applicable nondisclosure requirement. 
(iv)At the request of the Federal official who issued the subpoena, any person making or intending to make a disclosure under subclause (I) or (III) of clause (i) shall identify to the individual making the request under this clause the person to whom such disclosure will be made or to whom such disclosure was made prior to the request. (C) (i)A nondisclosure requirement imposed under subparagraph (A) shall be subject to judicial review under section 3486A. 
(ii)A subpoena issued under this section, in connection with which a nondisclosure requirement under subparagraph (A) is imposed, shall include notice of the availability of judicial review described in clause (i). (D)A nondisclosure requirement imposed under subparagraph (A) may be extended in accordance with section 3486A(a)(4). . 
3.Judicial review of nondisclosure requirements 
(a)In generalChapter 223 of title 18, United States Code, is amended by inserting after section 3486 the following:   3486A.Judicial review of nondisclosure requirements (a)Nondisclosure (1)In general (A)NoticeIf a recipient of a subpoena under section 3486 wishes to have a court review a nondisclosure requirement imposed in connection with the subpoena, the recipient may notify the Government or file a petition for judicial review in any court described in subsection (a)(5) of section 3486. 
(B)ApplicationNot later than 30 days after the date of receipt of a notification under subparagraph (A), the Government shall apply for an order prohibiting the disclosure of the existence or contents of the relevant subpoena. An application under this subparagraph may be filed in the district court of the United States for the judicial district in which the recipient of the subpoena is doing business or in the district court of the United States for any judicial district within which the authorized investigation that is the basis for the subpoena is being conducted. The applicable nondisclosure requirement shall remain in effect during the pendency of proceedings relating to the requirement. (C)ConsiderationA district court of the United States that receives a petition under subparagraph (A) or an application under subparagraph (B) should rule expeditiously, and shall, subject to paragraph (3), issue a nondisclosure order that includes conditions appropriate to the circumstances. 
(2)Application contentsAn application for a nondisclosure order or extension thereof or a response to a petition filed under paragraph (1) shall include a certification from the Federal official who issued the subpoena indicating that the absence of a prohibition of disclosure under this subsection may result in—  (A)endangering the life or physical safety of an individual; 
(B)flight from prosecution; (C)destruction of or tampering with evidence; 
(D)intimidation of potential witnesses; or (E)otherwise seriously jeopardizing an investigation or unduly delaying a trial. 
(3)StandardA district court of the United States shall issue a nondisclosure order or extension thereof under this subsection if the court determines that there is reason to believe that disclosure of the information subject to the nondisclosure requirement during the applicable time period may result in— (A)endangering the life or physical safety of an individual; 
(B)flight from prosecution; (C)destruction of or tampering with evidence; 
(D)intimidation of potential witnesses; or (E)otherwise seriously jeopardizing an investigation or unduly delaying a trial. 
(4)ExtensionUpon a showing that the circumstances described in subparagraphs (A) through (E) of paragraph (3) continue to exist, a district court of the United States may issue an ex parte order extending a nondisclosure order imposed under this subsection or under section 3486(a)(6)(A) for additional periods of 180 days, or, if the court determines that the circumstances necessitate a longer period of nondisclosure, for additional periods which are longer than 180 days.  (b)Closed hearingsIn all proceedings under this section, subject to any right to an open hearing in a contempt proceeding, the court must close any hearing to the extent necessary to prevent an unauthorized disclosure of a request for records, a report, or other information made to any person or entity under section 3486. Petitions, filings, records, orders, certifications, and subpoenas must also be kept under seal to the extent and as long as necessary to prevent the unauthorized disclosure of a subpoena under section 3486. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 223 of title 18, United States Code, is amended by inserting after the item relating to section 3486 the following:    3486A. Judicial review of nondisclosure requirements. .   